                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT
                                   6                           NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         MICHAEL L. ARENDT,
                                   8                                                    Case No. 18-cv-00998-RS (PR)
                                                       Plaintiff,
                                   9
                                                v.                                      ORDER OF DISMISSAL
                                  10
                                         SCOTT KERNAN,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has not complied with the Court’s order to file an amended complaint.
                                  15   Accordingly, this federal civil rights action is DISMISSED (without prejudice) for failing
                                  16   to comply with the Court’s order and for failing to prosecute, see Federal Rule of Civil
                                  17   Procedure 41(b). Because this dismissal is without prejudice, plaintiff may move to
                                  18   reopen the action. Any such motion must contain an amended complaint that complies in
                                  19   all respects with the order dismissing the complaint with leave to amend. The Clerk shall
                                  20   enter judgment in favor of defendant, and close the file.
                                  21          IT IS SO ORDERED.
                                  22                 20 2019
                                       Dated: March ___,
                                                                                        _________________________
                                  23
                                                                                           RICHARD SEEBORG
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
